Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
For reissue applications filed before September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the law and rules in effect on September 15, 2012. Where specifically designated, these are “pre-AIA ” provisions.
For reissue applications filed on or after September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the current provisions.  
Prior or Concurrent Proceedings
Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceeding in which the 8059683 patent is or was involved. These proceedings would include interferences, reissues, reexaminations, and litigation.  
Information Material to Patentability
Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely apprise the Office of any information which is material to patentability of the claims under consideration in this reissue application.  
These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§ 1404, 1442.01 and 1442.04.  
Amendment Status
This non-final action is in response to amendment/remarks received Jan. 8, 2021 that replies to 105 requirement for information, amends specification to add notice of related reissues, amends to change from “apparatus” to “method” in claims 21 and 23-29, amends to add “without relying on a connection setup procedure” in claims 21 and 30, amends to replace “wherein the wherein the aggregating includes placing a length information field directly in front of a data packet unit in sequence for each of the plurality of data packet units, the number of length information fields is the same as the number of data packet units, and each of the length information fields alternates with each of the packet data units” in claims 21 and 30, and cancels new claim 22.  New claims 21 and 23-30 are pending; while, original claims 1-20 were previously cancelled.  
Response to Arguments
Applicant’s arguments, see page 8, filed Jan. 08, 2021, with respect to providing notice of related reissues in specification have been fully considered and are persuasive.  The objection of specification has been withdrawn. 
Applicant's arguments filed Jan. 08, 2021 have been fully considered but they are not persuasive.  Applicant’s arguments, see page 8, filed Jan. 08, 2021, with respect to non-compliance of amendment under 37 USC 1.173(c) have been fully considered but the amendment added new limitations as compared to claims in ‘683 where the amendment lacks an explanation of the support in the disclosure of the patent for the changes made to the claims as required by 37 CFR 1.173 ( c ).  For instance, applicant’s listed portions (e.g., “Original claims 1, 16 & 19; FIGS. 1, 5 & 7, column 5, line 61 to column 6, line 23, column 7, lines 8-41, column 5, lines 26-28 ” with regards to ‘683) in table for claim status and support is not an explanation of support in the disclosure of ‘683 for the changes made to the claims for the following limitations not present in cited portions of ‘683: a field for recording a plurality of sequence numbers associated with transmission of the plurality of data packet units and reception thereof is not included in the data information field independently of the data payload is not an explanation of the support in the disclosure of the patent for the changes made to the claims.  The cited portions do not appear provide an explanation of support in ‘683 for the change to the claims regarding noted limitation.  
Applicant’s arguments with respect to non-compliance of amendment under 37 USC 1.173(c) have been considered but are moot since present amendment raises a new ground of objection of amendment.  Applicant’s amendment, filed Jan. 08, 2021, uses incorrect claim status where claim status is with regard to reissue patent.  Thus, a new claim is new even if subsequently amended and only original claims are designated as amended upon being amended.   The claim status of claims 21 and 23-30 is “New” rather than “New – Once Amended.”  The status of claim 22 is “Cancelled.”  
Applicant's arguments filed Jan. 08, 2021 have been fully considered but they are not persuasive.  Applicant’s arguments, see pages 8-9, filed Jan. 08, 2021, with respect to broadening of reissue claims beyond two year statutory period under 35 USC 251 have been fully considered but are not persuasive since claim 21, and its dependent claims, as amended recite “A method… the apparatus” thus appear to regard a change in claim type of apparatus rather than method.  The concurrently filed status and support document states claim 21 is an apparatus claim.  In addition, claims 21 and 30 (in preliminary amendment filed 9/30/2019 and recent amendment herein) each omit “an identifier of a frame type indicating whether a data frame included in the aggregated frame comprises an Aggregated Information (AI) frame or an Aggregated Unnumbered Information (AUI) frame, wherein the Al frame comprises a data information field that includes a plurality of sequence numbers associated with transmission of the plurality of data packets and reception thereof and the plurality of aggregated data packets, and the AUI frame comprises a data information field that includes the plurality of aggregated data packets without the plurality of sequence numbers associated with transmission of the plurality of data packets and reception thereof” that regards language added in amendment filed 6/29/2011 in original prosecution of 12/115624.  The omission of this language regards improper broadening of reissue claims beyond the two year statutory period.  
Applicant’s arguments with respect to claim(s) 21 and 23-30 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  Essentially, the claims 21 and 30, as amended, omit surrendered subject matter during prosecution of 12/115624 for the limitation “an identifier of a frame type indicating whether a data frame included in the aggregated frame comprises an Aggregated Information (AI) frame or an Aggregated Unnumbered Information (AUI) frame, wherein the Al frame comprises a data information field that includes a plurality of sequence numbers associated with transmission of the plurality of data packets and reception thereof and the plurality of aggregated data packets, and the AUI frame comprises a data information field that includes the plurality of aggregated data packets without the plurality of sequence numbers associated with transmission of the plurality of data packets and reception thereof” added in amendment filed 6/29/2011 in original prosecution of 12/115624.  This language was concurrently argued therein by Applicant stating “Brostrom and Nishkawa does not teach or suggest the feature of “an identifier indicating whether a data frame included in the aggregated frame comprises an Aggregated Information (AI) frame or an Aggregated Unnumbered wherein the aggregated frame comprises a Destination Service Access Point (DSAP) field, a Source Service Access Point (SSAP) field, a control field including the identifier of the frame type, and a data information field including a data payload” and “wherein the aggregating includes placing a length information field directly in front of a data packet unit in sequence for each of the plurality of data packet units, the number of length information fields is the same as the number of data packet units, and each of the length information fields alternates with each of the packet data units,” these limitations do not materially narrow the surrendered subject matter.  Thus, based on facts herein, Applicant is attempting to improperly recapture surrendered subject matter.  
Applicant's arguments filed Jan. 08, 2021 have been fully considered but they are not persuasive.  Applicant’s arguments, see page 9-10, filed Jan. 08, 2021, with respect to lack of written description under 35 USC 1.112(1st.   
Applicant’s arguments with respect to indefinite language under 35 USC 112(2nd para.) have been considered but are moot because present amendment raises a new ground of rejection.  Applicant’s arguments, see page 11, filed Jan. 08, 2021, with respect to confusing, inconsistent and/or indefinite language under 35 USC 112(2nd para) have been fully considered but are not persuasive since their remarks and cited portion of ‘683 do not appear to describe the claimed invention.  In addition, the recent amendment to claim 21 raises a new ground of rejection since it recites “A method” and “the apparatus” “controlling communication circuitry to” (claim 21 and 28) so as to be inconsistent, unclear and indefinite as to what is the invention.  Further, “the apparatus” lacks antecedent basis.  
Applicant’s arguments, see page 11-12, filed Jan. 08, 2021, with respect to the various judicially created obviousness double patenting (ODP) over RE45346 have been fully considered and are persuasive.  The rejection of claims 21 and 23-30 has been withdrawn.  In consideration of the present claims as amended to recite “without relying on a connection setup procedure” and their response to 105 request for information, lacking evidence to the contrary, the rejection of claims 21 and 23-30 has been withdrawn with regard to ODP over claims of RE45346.  
Applicant's arguments filed Jan. 08, 2021 have been fully considered but they are not persuasive.  Their reply that “Applicant requests that the filing of a terminal disclaimer be held in abeyance until all pending issues are resolved and the instant application is in condition for allowance” does not address merits of rejection.  In consideration of the present claims, as amended herein to recite “without relying on a connection setup procedure”, lacking evidence to the contrary, the ODP over claims in RE47634 is maintained where the claims in 14/230860 were amended (i.e., amendment filed Jan 15, 2019 that was submission of RCE filed Feb 13, 2019) during prosecution to add this limitation to then claim 24 and this limitation was without relying on a connection setup procedure” in conjunction with other claim limitations appear to distinguish over applied art in record that appears to require a connection setup procedure.  Thus, the ODP rejection over claims of RE47634 is maintained for claims 21 and 23-30 as amended herein to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  

Amendment
 Applicant is notified that any subsequent amendment to the specification and/or claims must comply with 37 CFR 1.173(b)-(g).  
(b) Making amendments in a reissue application. An amendment in a reissue application is made either by physically incorporating the changes into the specification when the application is filed, or by a separate amendment paper. If amendment is made by incorporation, markings pursuant to paragraph (d) of this section must be used. If amendment is made by an amendment paper, the paper must direct that specified changes be made, as follows:  
(1) Specification other than the claims. Changes to the specification, other than to the claims, must be made by submission of the entire text of an added or rewritten paragraph, including markings pursuant to paragraph (d) of this section, except that an entire paragraph may be deleted by a statement deleting the paragraph without presentation of the text of the paragraph. The precise point in the specification must be identified where any added or rewritten paragraph is located. This paragraph applies whether the amendment is submitted on paper or compact disc (see §§ 1.52(e)(1) and 1.821(c), but not for discs submitted under § 1.821(e)).
(2) Claims. An amendment paper must include the entire text of each claim being changed by such amendment paper and of each claim being added by such amendment paper. For any claim changed by the amendment paper, a parenthetical expression “amended,” “twice amended,” etc., should follow the claim number. Each changed patent claim and each added claim must include markings pursuant to paragraph (d) of this section, except that a patent claim or added claim should be canceled by a statement canceling the claim without presentation of the text of the claim….
(c) Status of claims and support for claim changes. Whenever there is an amendment to the claims pursuant to paragraph (b) of this section, there must also be supplied, on pages separate from the pages containing the changes, the status (i.e., 
(d) Changes shown by markings. Any changes relative to the patent being reissued which are made to the specification, including the claims, upon filing, or by an amendment paper in the reissue application, must include the following markings: 
(1) The matter to be omitted by reissue must be enclosed in brackets; and 
(2) The matter to be added by reissue must be underlined, except for amendments submitted on compact discs (§§ 1.96 and 1.821(c)). Matter added by reissue on compact discs must be preceded with “<U>” and end with “</U>” to properly identify the material being added…  
(g) Amendments made relative to the patent. All amendments must be made relative to the patent specification, including the claims, and drawings, which are in effect as of the date of filing of the reissue application.  

The Amendment filed Jan. 8, 2021 proposes amendments to claims 21 and 23-30 that do not comply with 37 CFR 1.173 (b)-(g), which sets forth the manner of making amendments in reissue applications.  Applicant’s arguments, see page 8, filed Jan. 08, 2021, with respect to non-compliance of amendment under 37 USC 1.173(c) have been fully considered but the amendment added claims 21 and 23-30 that include new limitations as compared to claims in ‘683 where the amendment lacks an explanation of the support in the disclosure of the patent for the changes made to the claims as required by 37 CFR 1.173 ( c ).  For instance, applicant’s listed portions (e.g., “Original claims 1, 16 & 19; FIGS. 1, 5 & 7, column 5, line 61 to column 6, line 23, column 7, lines 8-41, column 5, lines 26-28 ) in table for claim status and support is not an explanation of support in the disclosure of ‘683 for the changes made to the claims for the following limitations not present in claim 1 of ‘683: a field for recording a plurality of sequence numbers associated with transmission of the plurality of data packet units and reception thereof is not included in the data information field independently of the data payload.  Thus, the amendment is non-compliant since a table listing a portion of patent is not an explanation of the support in the disclosure of the patent for the changes made to the claims.  Applicant must explain how each of the new limitations of the new claims are supported in the 
	A supplemental paper correctly amending the reissue application for claim amendments is required in response to this action.  
Further, the cited amendment uses incorrect status of new claims 21 and 23-30 and an incorrect status of cancelled claim 22.  The status of a new claim is “New” even if subsequently amended.  The status of a cancelled claim is “Cancelled” regardless whether it is original or new.  

Claim Rejections - 35 USC § 251
Claims 21 and 23-29 are rejected under 35 U.S.C. 251 as being broadened in a reissue application filed outside the two year statutory period.  Response to Applicant arguments is incorporated herein.  With regards to claims 21 and 23-29, this same issue of improper broadening in a reissue application filed beyond two year statutory period for changing claim type from method to apparatus was discussed in 14/230860 in office actions mailed 4/18/2016 and 3/9/2017 that is reiterated herein for claims recited herein since same reasons noted therein apply herein as presented next.  This reissue application was filed on September 30, 2019 and is a reissue of 8059683.  Facts show this reissue was filed beyond the 2 year statutory period from its patent date of Nov 15, 2011.  Claims 21-29, see table below, recite a “method… the apparatus” per instant amendment.  Claim 28 also recites “the apparatus.”  However, claim 1 of ‘683 claims a method. Thereby, the apparatus claims herein are broader due to claiming subject matter not previously recited by original claims.  Intent to broaden claims must be established in the reissue application within two years.  In re Graff, 42 USPQ2d 1471 In re Doll, 164 USPQ 218, 2210 (CCPA 1970).  The claims filed herein for this reissue are broader than the 8059683 claims due to amendment herein changing claim type from a method in 8059683 to the apparatus herein (see table of claims below).  A claim is broader in scope than the original claims if it contains within its scope any conceivable product or process which would not have infringed the original patent.  A claim is broadened if it is broader in any one respect even though it may be narrower in other respects.  That is the situation herein.  The apparatus herein is broader than method of 8059683 since an apparatus was not previously recited in ‘683 patent claims.  See MPEP 1412.03.  
Claim 21 herein
Claim 1 of 8059683
A method for transmitting and receiving a data in Near Field Communication (NFC), the apparatus comprising:
A data transmission/reception method in Near Field Communications (NFC), the method comprising: 
initiating a communication between an initiator and a target device via the NFC;
(a) initiating a communication between an initiator and a target that perform NFC; 
aggregating a plurality of data packet units for transmission to form an aggregated frame;
(b) aggregating a plurality of data packet units for transmission to form an aggregated frame; 

and controlling communication circuitry to transmit the aggregated frame to the target device or the initiator without relying on a connection setup procedure,
and (c) transmitting the aggregated frame to one of the target and the initiator, 


wherein the aggregated frame comprises an identifier of a frame type indicating whether the plurality of data packet units included in the aggregated frame is aggregated, 
wherein the aggregated frame comprises an identifier of a frame type indicating whether a data frame included in the aggregated frame comprises an Aggregated Information (AI) frame or an Aggregated Unnumbered Information (AUI) frame, 

wherein the aggregated frame comprises a Destination Service Access Point (DSAP) field, a Source Service Access Point (SSAP) field, a control field including the identifier of the frame type, and a data information field including a data payload, 

wherein the data payload includes the plurality of aggregated data packet units, and a field for recording a plurality of sequence 


and the AUI frame comprises a data information field that includes the plurality of aggregated data packets without the plurality of sequence numbers associated with transmission of the plurality of data packets and reception thereof.
wherein the aggregating includes placing a length information field directly in front of a data packet unit in sequence for each of the plurality of data packet units, the number of length information fields is the same as the number of data packet units, and each of the length information fields alternates with each of the packet data units.



Further, this (e.g., third) reissue is a continuation of RE47634 (i.e., 14/230860, second reissue) that was filed on 3/31/2014.  But RE47634 was a narrowing reissue (see Office actions for 14/230860, mailed 4/18/2016 and 3/9/2017, regarding same issue therein as discussed presently herein) that narrowed the claims relative to 8059683 and the record shows that applicant was barred from broadening in RE4734 for exceeding two year statutory period as noted next.  
Also, the RE47634 is a CON of reissue RE45346, filed on Nov 15, 2013, but RE45346 was a narrowing reissue since it narrowed its claims relative to 8059683 and the record therein shows that Applicant did not state intent to broaden the claims within the 2 year statutory period from its patent date.  The declaration in 14/081021 (i.e., RE45346) co-filed with the application stated its error as "As shown in the attached preliminary amendment, the reissue application is being filed by reason of the patentee claiming more or less than the patentee had a right to claim in the patent" (emphasis added herein).  However, a statement that "the patent is wholly or partly New claims 21-40 narrows the scope of claim 1. In particular, claim 1 recites "an Aggregated Information (AI) frame or an Aggregated Unnumbered Information (AUI) frame", and new claim 21 removed the recitation of "an Aggregated Information (AI) frame", and only recites "an Aggregated Unnumbered Information (AUI) frame" (emphasis added).  The declared error in 14/081021 regarded to remove claiming the AI frame from the alternative of “AI or AUI frame” (See original declaration and claims filed in 14/081021 compared to 8059683 claims).   
Relatedly, the following discussion regarding reissue 14/081021 (RE45346 or first reissue) in office action mailed 9/3/2017 in 14/230860, is relied on herein that presents facts showing Applicant intent was to narrow the claims rather than broaden them in the first reissue:  
“the facts show the first reissue was a narrowing reissue not due to an examiner mention of “broadening” in a rejection but instead due to the claims were narrower than '683 claims as is evident by the facts noted in prior action mailed April 18, 2016.  Further, the Applicants’ representatives acknowledgement during their interview on June 19, 2014 that added “new claim 21 seeks to narrow one of these two features” [rather than broadening their scope] (emphasis added).  From PTO records, claim 21 was added in the preliminary amendment filed November 15, 2013.  Thus, the Applicant acknowledged the incorrect mention of broadening stated by an examiner in the recapture rejection of the first office action in 14/081021.  As the interview subsequently recorded (in 14/081021, the first reissue) by Applicant in their remarks filed July 13, 2014 on page 9 therein states “During the interview, applicant has addressed that the original claim 1 recites.... narrow one of these two features... The examiner has agreed that the recapture would not be applicable as the applicant is narrowing the scope" (emphasis added).  The PTO record show the examiner agreed there was narrowing rather than broadening of the scope by the fact the recapture rejection was dropped since recapture was not applicable and a notice of allowance issued.  However, now the Applicant alleges herein that the first reissue application was a broadening reissue application due to an Office action stating [incorrectly] that application was a broadening application.  This is not persuasive for the facts in non-final action, mailed April 18, 2016, relied on herein show the first reissue application narrows the scope of the claims when compared to the original patent claims of ‘683 where there was no intent by Applicant to broaden being unequivocally indicated in the reissue application ‘021 within the two years from the ‘683 patent grant. This is further shown by the preliminary amendment co-filed with the original declaration in the first reissue that narrows the scope of the claims, as subsequently acknowledged by Applicant in their aforementioned remarks.  Further, although the original declaration, filed Nov 14, 2013, in 14/081021 generally stated “As shown in the attached preliminary amendment, the reissue application is being filed by reason of the patentee claiming more or less than the patentee had a right to claim in the patent" (emphasis added).  As Applicant is aware, a general statement that "the patent is wholly or partly inoperative by reason of claiming more or less than applicant had a right to claim" is NOT, in and of itself, an unequivocal statement by Applicant of an intent to broaden as noted in prior aforementioned action, especially when taken in the light that the Applicant’s preliminary amendment that was co-filed and referenced within the declaration narrows the scope of the claims as aforementioned Applicants subsequent remarks filed July 13, 2014 on page 9 therein acknowledged.  See MPEP 1412.03 IV.  Thereby, the Applicant intent was to narrow the scope rather than to broaden as Applicant now contends.   In fact, the Applicant does not provide evidence of an unequivocal indication of intent to broaden being stated in 14/081021, but instead rely on the examiner incorrect statement of "broadening" in the first action recapture rejection; but which the determination of “broadening reissue” has already been stated by Applicant in the record as being incorrect in their summary of interview (supra) and by the dropping of the recapture rejection to issue an allowance by the examiner.  Thus, the Applicant is attempting herein to improperly broaden scope of ‘683 patent claims beyond the 2 year period from patent grant since facts show the first reissue application, 14/081021, was a narrowing reissue due to eliminating the AI frame language that was claimed as one of an alternative options and Applicant failed to unequivocally indicate intent to broaden within the two year period from patent grant.  Finally, the Applicant alleges, on pages 9-11 of their remarks herein, the ‘021 application eliminated several limitations from the original claims and thus broadened the claims.” But the Applicant did not state what were these alleged “several limitations” since they did not provide a comparison of claim 1 of ‘683 patent to the new claims in ‘021 to show the any of the alleged eliminated limitations.  Contrary to Applicant unsupported assertion, the examiner determines by comparing ‘021 claims to ‘683 patent claims there was no eliminated limitations except the limitations relating to the deleting of the AI frame language referenced in non-final action, mailed April 18, 2016 relied on herein, that resulted in claims in 14081021 being narrower in scope (i.e. the elimination of the AI frame language as referenced in aforementioned interview summary that follows PTO record of amendments filed during examination of 14081021) than the ‘683 patent claims, where to the extent the language “that perform NFC” (original claim 1 of '683) was replaced with "via NFC" (claim 21 of RE45346), “data frame' (original claim 1 of '683) was replaced with "plurality of data packet units" (claim 21 of RE46346) and "data information field" (original claim 1 of '683) was replaced with "data payload" (claim 21 of RE45346).  It is noted that Applicant states on pages 13-14 of their remarks filed Oct 18, 2016 herein that “payload” and “data information field’ are ‘recited as containing the same thing.’  Thus, their unsupported assertion of “eliminated several limitations from the original claims" is not persuasive for above reasons.  The facts noted above show the Applicant did not unequivocally indicate an intent to broaden in ‘021 application, and the period at time of filing of this reissue is 

Thus, the facts above show 14/081021 was a narrowing reissue.  Since 14/081021 was a narrowing reissue and the present reissue application was filed beyond the two years from patent grant of 8059683, Applicant is barred in this reissue application from broadening the claims of ‘683, for same reasons/facts noted in office actions in parent reissue, 14/230860.  

Claims 21 and 23-30 are rejected under 35 U.S.C. 251 as being broadened in a reissue application filed outside the two year statutory period.  Response to Applicant argument is relied on herein.  Claims 21 and 30 are improperly broadened herein in this reissue beyond the two year statutory period for attempting to recapture surrendered subject matter as highlighted in RECAPTURE rejection discussed elsewhere herein where facts therein are relied on herein in conjunction with facts above regarding prior reissue applications each being narrowing reissues so as to show timing of recapture herein is beyond two year statutory period.  

Recapture
Claims 21 and 23-30 are rejected under 35 U.S.C. 251 as being an improper recapture of broadened claimed subject matter surrendered in the application for the patent upon which the present reissue is based. See Greenliant Systems, Inc. et al v. Xicor LLC, 692 F.3d 1261, 103 USPQ2d 1951 (Fed. Cir. 2012); In re Shahram Mostafazadeh and Joseph O. Smith, 643 F.3d 1353, 98 USPQ2d 1639 (Fed. Cir. 2011); North American Container, Inc. v. Plastipak Packaging, Inc., 415 F.3d 1335, 75 USPQ2d 1545 (Fed. Cir. 2005); Pannu v. Storz Instruments Inc., 258 F.3d 1366, 59 USPQ2d 1597 (Fed. Cir. 2001); Hester Industries, Inc. v. Stein, Inc., 142 F.3d 1472, 46 USPQ2d 1641 (Fed. Cir. 1998); In re Clement, 131 F.3d 1464, 
Below are the pertinent findings of fact relevant to this rejection:  
06/05/2008
The 12/115624 application (hereafter ‘624 application) was filed with 22 claims.  
03/29/2011
A first official action on the merits was mailed rejecting the claims 1-7 and 11-17 as unpatentable over Brostrom (PG Pub. 2007/0260533) in view of Nishikawa et al.  (PG Pub. 2007/0268897) and rejecting claims 8-10 and 18-22 as unpatentable over Brostrom in view of Nishikawa et alia as applied to claim 1 and further in view of Kiger et al. (PG Pub. 2008/0117919).  
06/29/2011
Applicant filed an amendment amending claims 1 and 18-22 to include adding subject matter of then cancelled claim 8 and additional features of respective AI and AUI frame.  Applicant argued “claim 1 has been amended to refer to the format of the aggregated frame including “an identifier of a frame type indicating whether a data frame included in the aggregated frame comprises an Aggregated Information (AI) frame or an Aggregated Unnumbered Information (AUI) frame, wherein the AI frame comprises a data information field that includes a plurality of sequence numbers associated with transmission of the plurality of data packets and reception thereof and the plurality of aggregated data packets, and the AUI frame comprises a data information field that includes the plurality of aggregated data packets without the plurality of sequence numbers associated with transmission of the plurality of data packets and reception thereof."  Applicant alleged, on pages 6-7, Brostrom and Nishikawa does not teach or suggest the feature of “an identifier indicating whether a data frame included in the aggregated frame comprises an Aggregated Information (AI) frame or an Aggregated Unnumbered Information (AUI) frame” as cited in the amended claim 1.  Applicant also alleged, on pages 7-9, Kliger fails to disclose “an identifier indicating whether a data frame included in the aggregated frame comprises an Aggregated Information (AI) frame or an Aggregated Unnumbered Information (AUI) frame" and "AI frame comprises a data information field that includes a plurality of sequence numbers associated with transmission of the plurality of data packets and reception thereof and the plurality of aggregated data packets, and the AUI frame comprises a data information field that includes the plurality of aggregated data packets without the plurality of sequence numbers associated with transmission of the plurality of data packets and reception thereof" as cited in the amended claim 1.  Also, Applicant contends therein that “the sequence check (i.e., the CRC) disclosed by Kliger is not comparable to the sequence number of the plurality of data packets to be transmitted (and response number), as is recited in the claims.
Accordingly, the combination of the cited references fails to disclose a material element recited in the independent claims, as none of the cited references provides any teaching regarding “a data information field, wherein the data information field comprises one of: a plurality of
sequence numbers associated with the transmission of the plurality of data packets and the reception thereof and the plurality of aggregated data packets” as is recited in the claims.” 

Examiner issued a Notice of Allowance with claims 1, 3-7 and 9-22 allowed citing Applicant’s reply filed June 29, 2011 with modified text of claim 2 added to claim 1 and cancelled claim 2 in an Examiner’s Amendment.  


A reissue will not be granted to "recapture" claimed subject matter which was surrendered in an application to obtain the original patent.  See MPEP §1412.20.  A three step process is used to apply the recapture rule:
(1) 	first, we determine whether, and in what respect, the reissue claims are broader in scope than the original patent claims; 
(2) 	next, we determine whether the broader aspects of the reissue claims relate to subject matter surrendered in the original prosecution; and 
(3) 	finally, we determine whether the reissue claims were materially narrowed in other respects, so that the claims may not have been enlarged, and hence avoid the recapture rule.”    See MPEP §1412.02(I).  

The first step of the three-step process we determine whether, and in what respect, the reissue claims are broader in scope than the original patent claims.  Upon review of the claims 21 and 30 of the present reissue application in comparison to claims 1-20 of ‘683 Patent, the Examiner finds that the Applicant through the Jan 08, 2021 Amendment has broadened the claims by deleting limitation “an identifier of a frame type indicating whether a data frame comprises an Aggregated Information (AI) frame or an Aggregated Unnumbered Information (AUI) frame, wherein the Al frame comprises a data information field that includes a plurality of sequence numbers associated with transmission of the plurality of data packets and reception thereof and the plurality of aggregated data packets, and the AUI frame comprises a data information field that includes the plurality of aggregated data packets without the plurality of sequence numbers associated with transmission of the plurality of data packets and reception thereof” added in amendment filed 6/29/2011 in original prosecution of 12/115624.” (as compared to original claim 1).  
Regarding step 2, Examiner finds that some of the broadening aspects relate to subject matter surrendered during prosecution of the 12/115624 Application leading to the original claims of ‘683 Patent.  The Examiner finds that the Applicant through their Jan. 08, 2021 Amendment in this reissue has broadened the claims by deleting the features relating to “an identifier of a frame type indicating whether a data frame included in the aggregated frame comprises an Aggregated Information (AI) frame or an Aggregated Unnumbered Information (AUI) frame, wherein the Al frame comprises a data information field that includes a plurality of sequence numbers associated with transmission of the plurality of data packets and reception thereof and the plurality of aggregated data packets, and the AUI frame comprises a data information field that includes the plurality of aggregated data packets without the plurality of sequence numbers associated with transmission of the plurality of data packets and reception thereof” (as compared to original claim 1) that was language added by Applicant to original filed claims in the June 29, 2011 amendment in 12/115624.  As noted above in the findings of fact, Examiner allowed certain claims because the an identifier of a frame type indicating whether a data frame included in the aggregated frame comprises an Aggregated Information (AI) frame or an Aggregated Unnumbered Information (AUI) frame, wherein the AI frame comprises a data information field that includes a plurality of sequence numbers associated with transmission of the plurality of data packets and reception thereof and the plurality of aggregated data packets and the AUI frame comprises a data information field that includes the plurality of aggregated data packets without the plurality of sequence numbers associated with transmission of the plurality of data packets and reception thereof” (as argued by Applicant in their June 29, 2011 amendment).  It is emphasized that Applicant amended the original claims to add these limitations and concurrently argued in their response that these added limitations relating to the now omitted feature (See original claims 1-22 of 12/115624; See Jun 29, 2011 Amendment pp 2 and 6-9 therein) with consideration of the Comparison of claim 21, and 50 herein as compared to claim 1 of ‘683 Patent) were a distinguishing limitation over the applied art (e.g. a surrender-generating limitation).  As noted above, Applicant argued these features in their response/amendment during examination.  Thus, these cited features amended into the independent claims and argued over applied art during examination were surrendered by Applicant in order to obtain allowance of original patent claims 1-20.  Thus, “an identifier of a frame type indicating whether a data frame included in the aggregated frame comprises an Aggregated Information (AI) frame or an Aggregated Unnumbered Information (AUI) frame, wherein the Al frame comprises a data information field that includes a plurality of sequence numbers associated with transmission of the plurality of data packets and reception thereof and the plurality of aggregated data packets, and the AUI frame comprises a data information field that includes the plurality of aggregated data packets without the plurality of sequence numbers associated with transmission of the plurality of data packets and reception thereof” regard subject matter surrendered during prosecution of the '624 Application leading to the original ‘683 Patent.  
Regarding step 3, Examiner further determines that to extent there is narrowing limitations herein as compared to ‘683 claims, the added limitations herein of “wherein the aggregated frame comprises a Destination Service Access Point (DSAP) field, a Source Service Access Point (SSAP) field, a control field including the identifier of the frame type, and a data information field including a data payload” and “wherein the aggregating includes placing a length information field directly in front of a data packet unit in sequence for each of the plurality of data packet units, the number of length information fields is the same as the number of data packet units, and each of the length information fields alternates with each of the packet data units,” these limitations do not materially narrow the surrendered subject matter such that they are not directed to the surrendered subject matter.  Examiner specifically finds that the claims 21 and 30 have eliminated features/limitations through amendments in this application for which the claims of the original Patent were allowed.   The Jan 2021 amendment attempts to improperly recapture surrendered subject matter explicitly surrendered during prosecution of Application leading to the ‘683 Patent since limitations “ is eliminated from the surrender-generating features of “an identifier indicating whether a data frame included in the aggregated frame comprises an Aggregated Information (AI) frame or an Aggregated Unnumbered Information (AUI) frame" and "wherein the AI frame comprises a data information field that includes a plurality of sequence numbers associated with transmission of the plurality of data packets and reception thereof and the plurality of aggregated data packets, and the AUI frame comprises a data information field that includes the plurality of aggregated data packets without the plurality of sequence numbers associated with transmission of the plurality of data packets and reception thereof” (as present in original claim 1 of ‘683) in this reissue application that coincidently regards subject matter relied on during prosecution of parent application to obtain the original patent.  Claim scope that was canceled or amended is deemed surrendered and therefore barred from reissue. Clement, 131 F.3d at 1470, 45 USPQ2d at 1165.  In re Mostafazadeh, 98 USPQ2d 1639 (Fed Cir 2011), In re Youman, 102 USPQ2d 1862 (Fed Cir 2012).  Next, the features added by the preliminary amendment are not materially narrowed relative to the surrender-generating limitations.  Specifically, independent claims 21 and 30 (and their associated dependent claims) herein have omitted “an identifier indicating whether a data frame included in the aggregated frame comprises an Aggregated Information (AI) frame or an Aggregated Unnumbered Information (AUI) frame" and "wherein the AI frame comprises a data information field that includes a plurality of sequence numbers associated with transmission of the plurality of data packets and reception thereof and the plurality of aggregated data packets, and the AUI frame comprises a data information field that includes the plurality of aggregated data packets without the plurality of sequence numbers associated with transmission of the plurality of data packets and reception thereof” (January 08, 2021 Amendment).  While the added elements (i.e. “wherein the aggregated frame comprises a Destination Service Access Point (DSAP) field, a Source Service Access Point (SSAP) field, a control field including the identifier of the frame type, and a data information field including a data payload” and “wherein the aggregating includes placing a length information field directly in front of a data packet unit in sequence for each of the plurality of data packet units, the number of length information fields is the same as the number of data packet units, and each of the length information fields alternates with each of the packet data units”) are not directed to the surrendered subject matter.  If surrendered subject matter has been entirely eliminated from a claim present in the reissue application, then a recapture rejection under 35 U.S.C. 251 is proper and must be made for that claim. See MPEP 1412.02 (I)(C). Stated another way, if a claim limitation present in the original patent that was added to overcome a rejection or that was argued by applicant to distinguish over the prior art is entirely eliminated from a claim in the reissue application, then a recapture rejection under 35 U.S.C. 251 is proper and must be made for that claim.  See Id.  
In view of the forgoing, the Applicant has attempted in the January 2021 Amendment to improperly recapture subject matter explicitly surrendered during prosecution of the ‘624 Application leading to the ‘683 Patent for reasons stated above.   

Claim Rejections - 35 USC § 112
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.  
Claims 21 and 23-30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. Response to Applicant argument is incorporated herein.   The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  Essentially, the limitation “a field for recording a plurality of sequence numbers associated with transmission of the plurality of data packet units and reception thereof is not included in the data information field independently of the data payload” as recited in claims 21 and 30 is not described in ‘683 Patent in such a way to reasonably convey to an artisan that the inventor was in possession of the invention at the time the application was filed, to the extent that the portion of ‘683 (Original claims 1, 16 & 19; FIGS. 1, 5 & 7, column 5, line 61 to column 6, line 23, column 7, lines 8-41, column 5, lines 26-28 ) cited by applicant does not describe this limitation as recited. The ‘683 Patent describes an Unnumbered Information (UI) frame and an Information (I) frame where a data information field 40 of the AI frame may include a transmission sequence number of a first inserted data packet unit; however, the data field 50 of the aggregated form of the UI frame includes plural aggregated data packet units rather than fields for recording sequence numbers.  But, as best understood, the data information field is not the recited field for recording sequence numbers in the UI frame since that field is for aggregated data packet units.  
Claims 21 and 23-30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  Response to Applicant argument is incorporated herein.  The claims herein fail to claim the metes and bounds of the invention regarding “a data information field including a data payload, wherein the data payload includes the plurality of aggregated data packet units, and a field for recording a plurality of sequence numbers associated with transmission of the plurality of data packet units and reception thereof is not included in the data information field independently of the data payload.”  The cited claims are indefinite, unclear and/or confusing to the extent that a required data information field includes a 
The claims 21 and 23-29 herein fail to claim the metes and bounds of the invention due to reciting “A method… the apparatus” that is inconsistent, unclear and/or indefinite as whether the invention is a method or an apparatus.  
Claim 21 recites the limitation "the apparatus" in line 2 while claim 28 recites same limitation in line 4.  There is insufficient antecedent basis for this limitation in the claim.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).  
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
Claim 30 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 35 of RE47634.  Response to Applicant argument is incorporated herein.  Although the claims at issue are not identical, they are not patentably distinct from each other because, as best understood, with broadest reasonable interpretation of the claims herein, as facts in the table below show the difference between claim 30 herein and claim 21 of RE47634 regards wherein the aggregated frame comprises a Destination Service Access Point (DSAP) field, a Source Service Access Point (SSAP) field, a control field including the identifier of the frame type, and a data information field including a data payload.       
Claim 30 herein
Claim 21 of RE47634

A data transmission/reception method in Near Field Communications (NFC), the method comprising:
initiating a communication between an initiator and a target device via the NFC;
initiating a communication between an initiator and a target device via the NFC;
aggregating a plurality of data packet units for transmission to form an aggregated frame;  
aggregating a plurality of data packet units for transmission to form an aggregated frame; 
and transmitting the aggregated frame to the target device or the initiator without
relying on a connection setup procedure,

wherein the aggregated frame comprises an identifier of a frame type indicating whether the plurality of data packet units included in the aggregated frame is aggregated., 
and transmitting the aggregated frame to the target device or the initiator without relying on a connection setup procedure, 

wherein the aggregated frame comprises a frame type identifier indicating that the plurality of data packet units included in the aggregated frame are aggregated, 
wherein the aggregated frame comprises a Destination Service Access Point (DSAP) field, a Source Service Access Point (SSAP) field, a control field including the identifier of the frame type, and a data information field including a data payload,  

wherein the data payload includes the plurality of aggregated data packet units, and a field for recording a plurality of sequence numbers associated with transmission of the plurality of data packet units and reception thereof is not included in the data information field independently of the data payload, and
wherein the aggregated frame is an aggregated unnumbered information (AUI) frame, and the AUI frame comprises a data payload that includes the plurality of aggregated data packet units without a plurality of sequence numbers associated with transmission of the plurality of data packet units and reception thereof, and 
wherein the aggregating includes placing a length information field directly in front of a data packet unit in sequence for each of the plurality of data packet units, the number of length information fields is the same as the number of data packet units, and each of the length information fields alternates with each of the packet data units..
wherein the aggregating includes placing each of a plurality of length information fields respectively in front of each of the plurality of data packet units, the number of length information fields is the same as the number of data packet units, and each of the length information fields alternates with each of the packet data units.  


However, the limitation “wherein the aggregated frame comprises a Destination Service Access Point (DSAP) field, a Source Service Access Point (SSAP) field, a control field including the identifier of the frame type and, a data information field including a data payload,” is recited in claim 35 (which depends from claim 21 so includes language in are” aggregated in RE47634 rather than the data packet units included in the aggregated frame “is” aggregated herein provides no meaningful difference in scope between “are” and “is” and to the extent the limitation “wherein the aggregated frame is an aggregated unnumbered information (AUI) frame, and the AUI frame comprises a data payload that includes the plurality of aggregated data packet units without a plurality of sequence numbers associated with transmission of the plurality of data packet units and reception thereof,” as recited in RE47634 is interpreted, for purposes of examination herein, to overlap/encompass the limitation “a data information field including a data payload, wherein the data payload includes the plurality of aggregated data packet units, and a field for recording a plurality of sequence numbers associated with transmission of the plurality of data packet units and reception thereof is not included in the data information field independently of the data payload” as recited herein.  

Claim 21 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 35 of RE47634 in view of PG Pub 2005/0077356, hereinafter Takayama, ISO/IEC 18092, “Information technology Telecommunications and information exchange between systems Near Field Communication Interface and Protocol (NFCIP-1)”, hereafter NFCIP-1, US Pat 7590118, hereafter Giesberts or WO 2006/0134704, hereafter Kabushiki Kaisha Toshiba.  Response to Applicant argument is relied on herein.  Discussion above regarding same functional limitations present in claim 21 of RE47634 is relied on for the same functions, recited in claim 21 herein.  Although facts above relied on herein show RE47634 wherein the aggregated frame comprises a Destination Service Access Point (DSAP) field, a Source Service Access Point (SSAP) field , a control field including the identifier of the frame type, and a data information field including a data payload,” as shown in the table next.  
Claim 21 herein
Claim 21 of RE47634
A method for transmitting and receiving a data in Near Field Communication (NFC), the apparatus comprising: 
A data transmission/reception method in Near Field Communications (NFC), the method comprising: 
initiating a communication between an initiator and a target device via the NFC;
initiating a communication between an initiator and a target device via the NFC;
aggregating a plurality of data packet units for transmission to form an aggregated frame;
aggregating a plurality of data packet units for transmission to form an aggregated frame; 
and controlling communication circuitry to transmit the aggregated frame to the target device or the initiator without relying on a connection setup procedure,

wherein the aggregated frame comprises an identifier of a frame type indicating whether the plurality of data packet units included in the aggregated frame is aggregated.
and transmitting the aggregated frame to the target device or the initiator without relying on a connection setup procedure, 

wherein the aggregated frame comprises a frame type identifier indicating that the plurality of data packet units included in the aggregated frame are aggregated,
wherein the aggregated frame comprises a Destination Service Access Point (DSAP) field, a Source Service Access Point (SSAP) field, a control field including the identifier of the frame type, and a data information field including a data payload, 

wherein the data payload includes the plurality of aggregated data packet units, and a field for recording a plurality of sequence numbers associated with transmission of the , and


wherein the aggregating includes placing each of a plurality of length information fields respectively in front of each of the plurality of data packet units, the number of length information fields is the same as the number of data packet units, and each of the length information fields alternates with each of the packet data units.  


Although claim 21 of RE47634 lacks the limitation “wherein the aggregated frame comprises a Destination Service Access Point (DSAP) field, a Source Service Access Point (SSAP) field, a control field including the identifier of the frame type, and a data information field including a data payload,” this limitation is recited in claim 35 (which depends from claim 21 so includes its limitations by dependency, see table above) of RE47634, in so far as noted above Applicant states on pages 13-14 of their remarks filed Oct 18, 2016 in 14/230860 that “payload” and “data information field’ are ‘recited as containing the same thing,’ the language of: the data packet units included in the aggregated frame “are” aggregated in RE47634 rather than the data packet units included in the aggregated frame “is” aggregated herein provides no meaningful difference in scope between “are” and “is” and to the extent the limitation “wherein the aggregated frame is an aggregated unnumbered information (AUI) frame, and the AUI frame comprises a data payload that includes the plurality of aggregated data packet units without a plurality of sequence numbers associated with transmission of the plurality of data packet units and reception thereof,” as recited in RE47634 is interpreted for purposes of examination herein, to overlap/encompass the limitation “a data information field including a data payload, wherein the data payload includes the plurality of aggregated data packet units, and 
Further with regard to the recited structure of an “apparatus” and “controlling communication circuitry to,” these structures are well known to an artisan as described in NFCIP-1 (see sections 4.1, 4.7, 4.15, 4.23, and 7), Takayama (Abstract, paragraphs 0002, 0012-0019, 0050-0067, elements 1-3), Giesberts (1:25-4:6, 4:63-5:50, 5:60-67, 13:24-15:67, STAs, APs, sending device is initiator while receiving device is target), and Kabushiki Kaisha Toshiba (Abstract, 10:1-12:20, initiator 201, target/responder 202, apparatus/processor 101, 102, 103, 104, 105, 106, 107, 109 Figs. 1-25) where each reference describes initiator and target as the “apparatus” having “communication circuitry to”, “controlling the communication circuitry to.”   
Giesberts, Kabushiki Kaisha Toshiba, NFCIP-1, and Takayama is each deemed as relevant prior art due to either being in the same field of endeavor or being reasonably pertinent to the particular problem with which the Applicant was faced.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  The level of ordinary skill in the art is shown by the applied art herein.  Since RE47634, Giesberts, Kabushiki Kaisha Toshiba, NFCIP-1, and Takayama each regard using RF/wireless communication between a sending device and a receiving device, in consideration consistent with US Supreme Court decision in KSR that 'known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art', in this case, it would have been obvious to an artisan to add an “apparatus,” and “controlling communication circuitry to” as described in Giesberts, NFCIP-1, Kabushiki apparatus having communication circuitry performing the steps of process to protect their right to exclude others regarding an apparatus performing the process.  

Claims 21 and 23-29 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 21-38 of RE47634 in view of US Pat 7590118, hereafter Giesberts, and PG Pub 2005/0077356, hereinafter Takayama, ISO/IEC 18092, “Information technology Telecommunications and information exchange between systems Near Field Communication Interface and Protocol (NFCIP-1)”, hereafter NFCIP-1, or WO 2006/0134704, hereafter Kabushiki Kaisha Toshiba.  Response to Applicant argument is relied on herein.  Discussion above regarding claims 21 and 30 as applied to claims of RE47634 is incorporated herein with regard to the same functions, performed by the apparatus/device, recited in claim 21 and 23-29 herein.  Further, although facts above relied on herein show RE47634 recites the steps/functions herein regarding the communication and aggregation of a data frame including: initiating a communication between an initiator and a target that perform NFC, aggregating a plurality of data packet units for transmission to form an aggregated frame, transmitting (transmit) the aggregated frame to one of the target and the initiator, but as shown in the table below, the differences between claim 21 herein and claims 21-38 of RE47634 regards structures of an “apparatus”, “controlling communication circuitry to” and “wherein the aggregated frame comprises a Destination Service Access Point (DSAP) field, a Source Service Access Point (SSAP) field , a control field including the identifier of the frame type, and a data information field including a data payload,” as shown in the table next.  

Claim 21 of RE47634
A method for transmitting and receiving a data in Near Field Communication (NFC), the apparatus comprising:
A data transmission/reception method in Near Field Communications (NFC), the method comprising: 
initiating a communication between an initiator and a target device via the NFC;
initiating a communication between an initiator and a target device via the NFC;
aggregating a plurality of data packet units for transmission to form an aggregated frame;
aggregating a plurality of data packet units for transmission to form an aggregated frame; 
and controlling communication circuitry to transmit the aggregated frame to the target device or the initiator without relying on a connection setup procedure, 

wherein the aggregated frame comprises an identifier of a frame type indicating whether the plurality of data packet units included in the aggregated frame is aggregated.
and transmitting the aggregated frame to the target device or the initiator without relying on a connection setup procedure, 

wherein the aggregated frame comprises a frame type identifier indicating that the plurality of data packet units included in the aggregated frame are aggregated,
wherein the aggregated frame comprises a Destination Service Access Point (DSAP) field, a Source Service Access Point (SSAP) field, a control field including the identifier of the frame type, and a data information field including a data payload, 

wherein the data payload includes the plurality of aggregated data packet units, 
and a field for recording a plurality of sequence numbers associated with transmission of the plurality of data packet units and reception thereof is not included in the data information field independently of the data payload, and
wherein the aggregated frame is an aggregated unnumbered information (AUI) frame, and the AUI frame comprises a data payload that includes the plurality of aggregated data packet units without a plurality of sequence numbers associated with transmission of the plurality of data packet units and reception thereof, and 
wherein the aggregating includes placing a length information field directly in front of a data packet unit in sequence for each of the plurality of data packet units, the number of length information fields is the same as the number of data packet units, and each of the length information fields alternates with each of the packet data units.  
wherein the aggregating includes placing each of a plurality of length information fields respectively in front of each of the plurality of data packet units, the number of length information fields is the same as the number of data packet units, and each of the length information fields alternates with each of the packet data units.  

The facts noted above with regard to claims 21 and 30 for RE47634 are reiterated herein, in a related reference, although using different terms, an artisan would interpret Giesberts describes the claimed aggregated frame limitation “wherein the aggregated frame comprises a Destination Service Access Point (DSAP) field, a Source Service Access Point (SSAP) field, a control field including the identifier of the frame type, and a data information field including a data payload.”  Giesberts describes an aggregated frame comprises a destination (DSAP field), a source (SSAP field), a control field and a data information field/data payload (4:63-7:65 and 11:6-12:55, Figs 2-5 and 13, elements 1304, 1310, 1330, 1332, 1333, 1334 and 1345) to show wherein the aggregated frame comprises a Destination Service Access Point (DSAP) field, a Source Service Access Point (SSAP) field, a control field including the identifier of the frame type, and a data information field including a data payload,.  Giesberts is deemed as relevant prior art due to either being in the same field of endeavor or being reasonably pertinent to the particular problem with which the Applicant was faced.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  The level of ordinary skill in the art is shown by the applied art herein.  Since RE47634 and Giesberts each regard using RF/wireless communication between a sending device and a receiving device, in consideration consistent with US Supreme Court decision in KSR that 'known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art', in this case, it would have been obvious to an artisan to add wherein the aggregated frame comprises a Destination Service Access Point (DSAP) field, a Source Service Access Point (SSAP) field, a control field including the identifier of the frame type, and a data information field including a data payload as described in Gisberts to improve the method recited in claim 21 of RE47634 to yield the expected result of an providing an aggregated frame with communication fields of destination, source, frame type and  payload.  
apparatus” and “controlling communication circuitry to” lacking in claims of RE47634, these structures are well known to an artisan as described in NFCIP-1 (see sections 4.1, 4.7, 4.15, 4.23, and 7), Takayama (Abstract, paragraphs 0002, 0012-0019, 0050-0067, elements 1-3), Giesberts (1:25-4:6, 4:63-5:50, 5:60-67, 13:24-15:67, STAs, APs, sending device is initiator while receiving device is target), and Kabushiki Kaisha Toshiba (Abstract, 10:1-12:20, initiator 201, target/responder 202, apparatus/processor 101, 102, 103, 104, 105, 106, 107, 109 Figs. 1-25) where each reference describes initiator and target as an “apparatus” and “controlling communication circuitry to.”   
Giesberts, Kabushiki Kaisha Toshiba, NFCIP-1, and Takayama is each deemed as relevant prior art due to either being in the same field of endeavor or being reasonably pertinent to the particular problem with which the Applicant was faced.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  The level of ordinary skill in the art is shown by the applied art herein.  Since RE47634, Giesberts, Kabushiki Kaisha Toshiba, NFCIP-1, and Takayama each regard using RF/wireless communication between a sending device and a receiving device, in consideration consistent with US Supreme Court decision in KSR that 'known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art', in this case, it would have been obvious to an artisan to add an “apparatus” and “controlling communication circuitry to” as described in Giesberts, NFCIP-1, Kabushiki Kaisha Toshiba or Takayama to improve the system of RE47634 or to improve the system of RE47634 in view of Giesberts to yield the predictable result to provide an apparatus controlling communication circuitry to perform the process to protect their right to exclude others regarding an apparatus performing the process.  
wherein said initiating of the communication comprises transmitting or receiving configuration parameters regarding the aggregation of the plurality of data packet units.”  Also, as further evidence regarding the above noted limitation lacking in claims of RE47634, these limitations are well known to an artisan as described in Geisberts (abstract, 1:25-4:6, 4:63-7:47, 11:6-61, 13:24-34,  Figs. 1-5, 13), NFCIP-1 (see sections 4.1, 4.7, 4.15, 4.21, 4.23, 4.26, 6, 7, 8.1 and 11.2-11.2.2.6, ATR, ATR_REQ, ATR_RES, DEP, DEP_REQ, DEP_RES, DSL, DSL_REQ, DSL_RES, PSL, PSL_REQ, PSL_RES, RLS, RLS_REQ, RLS_RES, WUP, WUP_REQ and WUP_RES), Takayama (Abstract, paragraphs 0002, 0012-0019, 0050-0073, elements 1-3), Giesberts (1:25-4:6, 4:63-5:50, 5:60-67, 13:24-15:67, STAs, APs, sending device is initiator while receiving device is target), and Kabushiki Kaisha Toshiba (Abstract, 10:1-12:20, 14:11-22:22, initiator 201, target/responder 202, apparatus/processor 101, 102, 103, 104, 105, 106, 107, 109, 201, 202, Figs. 1-25).  

Regarding claim 24 herein, the limitation “further comprising setting a maximum value for the number of data packet units that can be aggregated in order to initiate the communication between the initiator and the target device via the NFC.” is overlapped by claim 23-26 of RE47634 that respectively recites “wherein said initiating of the communication comprises configuring a maximum value for a number of data packet units that can be aggregated,” “wherein said maximum value for the number of data packet units is configured by the initiator,” “wherein said maximum value for the number of data packet units is configured by the target device,” and “wherein said maximum value for the number of data packet units is configured by the initiator or the target device having the lowest capacity for transceiving data packet units.”  

Regarding claim 25 herein, the limitation “wherein the aggregated frame comprises a header including overheads of the data packet units included in the aggregated frame” is overlapped by claim 27 of RE47634 that recites “wherein the AUI frame comprises an aggregated header including overheads of the data packet units included in the AUI frame.”  

Regarding claim 26 and 27 herein, the limitations “wherein the aggregation of the data packet units comprises aggregating data packet units for transmission from a same connection” and “wherein the aggregation of the data packet units comprises aggregating data packet units for transmission from different connections” are overlapped by claims 29, 30, 32, 33, 37 and 38 of RE47634 that recite “wherein said aggregating of the data packet units comprises aggregating data packet units for transmission from the same service,”  “wherein said aggregating of the data packet units comprises aggregating data packet units for transmission from different services,” “wherein the AUI frame from the same logical connection” and “wherein the AUI frame from different logical connections.”  

Regarding claim 28 herein, the limitation “further comprising: controlling the communication circuitry to receive an Information (I) frame from the initiator prior to the aggregation of the data packet units, wherein the apparatus is configured to transmit the further comprising receiving an Information (I) frame prior to the aggregation of the data packet units, wherein the AUI frame is transmitted as a response frame responding to the I frame received from the initiator.”  The discussion above regarding “apparatus” and “controlling the communication circuitry to” is relied on herein.  

Regarding claim 29 herein, the limitation “wherein the header of the aggregated frame does not comprises a sequence field for recording a sequence number associated with transmission of the plurality of data packets and reception thereof” is overlapped by claim 36 of RE47634 that recites “wherein the data information field of the AUI frame does not comprise a transmission sequence number of a first inserted data packet unit.”   

Conclusion
Any inquiry concerning this communication or earlier communications from the
examiner should be directed to Mark Sager whose telephone number is (571)272-4454. The
examiner can normally be reached on M-Th, 7:30am-4pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using
a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is
encouraged to use the USPTO Automated Interview Request (AIR) at
http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s
supervisor, Alexander Kosowski can be reached on (571)272-3744. The fax phone number for

Information regarding the status of an application may be obtained from the Patent
Application Information Retrieval (PAIR) system. Status information for published applications
may be obtained from either Private PAIR or Public PAIR. Status information for unpublished
applications is available through Private PAIR only. For more information about the PAIR
system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR
system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would
like assistance from a USPTO Customer Service Representative or access to the automated
information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.  

/Mark Sager/
Primary Examiner, Art Unit 3992  

Conferee(s): 
/WHC/
Primary Examiner, Art Unit 3992

/ALEXANDER J KOSOWSKI/Supervisory Patent Examiner, Art Unit 3992